Case 2:20-cv-02291-DOC-KES Document 169 Filed 09/02/20 Page 1 of 3 Page ID #:2663



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                               Date: September 2, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                   Not Present
               Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
             None Present                                  None Present


        PROCEEDINGS (IN CHAMBERS): ORDER SCHEDULING STATUS
                                   CONFERENCE

          In accordance with the Court’s authority to monitor the agreement reached
  between the parties (see Dkt. 136), the Court hereby SCHEDULES a Status Conference
  for Thursday, September 17, 2020 at 10:00 a.m. In order to comply with public health
  guidance, the Status Conference shall be held at Los Angeles City Hall, 200 North Spring
  Street, Los Angeles, CA 90012.

          In an effort to have an efficient and productive discussion, the Court needs to be
  informed only of concrete progress towards the implementation of the agreement, such as
  newly established deadlines, contracts, or shelter opportunities. The Court accordingly
  REQUESTS the attendance of only those city councilmembers, county supervisors, or
  agency heads who can report such progress under their jurisdiction. City and County
  officials with no new progress to report need not attend the Status Conference.

         In addition, to represent individuals experiencing homelessness, the Court
  INVITES the attendance of one representative of the Skid Row Advisory Council (such
  as Pastor Stephen “Cue” Jn-Marie, Katherine McNenny, “General” Jeff Page, or Pete
Case 2:20-cv-02291-DOC-KES Document 169 Filed 09/02/20 Page 2 of 3 Page ID #:2664
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                       Date: September 2, 2020

                                                                                         Page 2

  White); one representative of the Downtown Women’s Action Coalition (such as
  Monique Noel); one representative of the Latino Coalition (such as Raul Claros,
  Christian Contreras, Victor Cruz, Jr., Austin Dove, Humberto Guizar, Ingrid Rivera-
  Guzman, or Pastor Josue Tiguila); and one representative of the missions (such as Rev.
  Andy Bales or Kevin Murray).

         To ensure that adequate social distancing is maintained, the Status Conference
  may be divided into a series of smaller conferences as necessary. Media representatives
  will be permitted to attend the Status Conference so that the public can be advised of
  what has transpired.

         Finally, to give adequate notice of the Status Conference, the parties shall ensure
  that by 5:00 p.m. on Friday, September 4, 2020, a copy of this order is provided to 1) all
  individuals named in this order, and 2) the following officials:

         — From the City of Los Angeles: Mayor Eric Garcetti; City Attorney Mike
           Feuer; Chief Procurement Officer Shannon Hoppes; City Administrative
           Officer Richard Llewellyn, Jr.; City Council President Nury Martinez (6th
           District); Councilmembers Gil Cedillo (1st District), Paul Krekorian (2nd
           District), Bob Blumenfield (3rd District), David Ryu (4th District), Paul Koretz
           (5th District), Monica Rodriguez (7th District), Marqueece Harris-Dawson (8th
           District), Curren Price (9th District), Herb Wesson (10th District), Mike Bonin
           (11th District), John Lee (12th District), Mitch O’Farrell (13th District), and
           Joe Buscaino (15th District); and Councilmember-Elect Kevin de León (14th
           District).

         — From the County of Los Angeles: Board of Supervisors Chair Kathryn
           Barger (5th District); Supervisors Hilda Solis (1st District), Mark Ridley-
           Thomas (2nd District), Sheila Kuehl (3rd District), and Janice Hahn (4th
           District); LAHSA Commission Chair Wendy Greuel; and Department of
           Mental Health Director Dr. Jonathan Sherin.

         — From Caltrans: District 7 Director John Bulinski.

         The Clerk shall serve this minute order on the parties.
Case 2:20-cv-02291-DOC-KES Document 169 Filed 09/02/20 Page 3 of 3 Page ID #:2665
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                  Date: September 2, 2020

                                                                                    Page 3

   MINUTES FORM 11                                             Initials of Deputy Clerk: kd

   CIVIL-GEN
